CHIEF-JUSTICE PRYOR
delivered the opinion op TnE court.
The appellees obtained an injunction preventing the collection of a tax levied for the purpose of changing the com*12mon school district, No. 1, in Fulton county, to a graded school district.- The proceeding was had under section 446-4 of the Kentucky Státutes. The objection made and sustained below was a failure to comply with the section authorizing the change.
On the 6th dáy of July, 1894, a petition was lodged in the clerk’s office, .signed by ten taxpayers, asking that an election be held in the district for the imposition of the tax in order to have this graded school. On the 9th of the same month, it being county court, an order was made by the county judge.calling the election to be held on the 20th of August.
It was insisted below, and we think properly, that the petition should have been-presented to the county judge in term time and made a part of the record of the court. The statute provides that he shall not- make the order calling the election until the next regular term after he receives the petition showing the necessity of having an entry of some description -showing when the petition was. received by him. The county court is a court of record, and the records must show that proper steps have been taken to cnmply with the law, and not leave the question as to when the petition was filed or received in the bosom of the judge alone, or allow the parties in interest to hand him the petition on the street or the highway without any evidence whatever of record to show that any such petition -was ever filed except that made at the time the election is ordered. The petition must be filed at the one term and the order made at a subsequent term. The conversion of a. common school district into a graded school district subjects the parties within the boundary to a tax for that purpose, and those interested should have some notice of the change contemplated, as was held *13in Doores v. Varnon, 15 Ky. Law Rep., 244, so as they may have opportunity to resist the application by showing, if they can, that the parties applying are not taxpayers or making suggestions as to the location of the boundary line. The filing of the petition at one term is the notice required, and, when filed, at the next term the order can be made.
Judgment affirmed.